PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of *121Claim and the respondent’s Answer.
The claimant seeks unpaid overtime, as determined by the United States Department of Labor, Wage and Hour Division, Charleston, by audits dated October 24, 1990, October 26, 1990, October 30, 1990, November 5, 1990, and November 19, 1990, respectively. The audits resulted in a determination that the employee has not been compensated for overtime as the law requires. Specifically, the audits established that neither Rangers or Service Foresters are in exempt positions since they spend more than 20% of their time in “routine activities”. The respondent has not paid the requisite overtime, although respondent admits the validity and the amount of the claim. Respondent states that it does not have a fiscal method to pay the claim.
In view of the foregoing, the Court makes an award to the claimant in the amount of $1,245.68.
Award of $1,245.68.